Citation Nr: 0620265	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.  The appellant is advancing the claim as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

In January 2004, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death list his date of death 
as July [redacted], 2003.  

2.  The Certificate of Death list the immediate cause of 
death as multi-organ failure due to biphenotypic leukemia and 
biphenotypic leukemia.  Other significant conditions listed 
included adult-onset diabetes mellitus, hypertension, reflux 
disease, and obesity.  

3.  At the time of the veteran's death, he was not in receipt 
of service-connected benefits for any disability.  

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

5.  Service incurrence is presumed for Diabetes Mellitus, 
Type II based on Agent Orange exposure.

6.  The evidence of record includes a competent medical 
opinion which tends to show that type II diabetes mellitus 
did not cause or contribute substantially or materially to 
the veteran's death.  

7.  The evidence on file does not show that hypertension was 
incurred in service or was diagnosed within one year of the 
veteran's discharge from service.

8.  The evidence on file does not show that the veteran 
developed a reflux disease which was incurred in service. 


CONCLUSIONS OF LAW

A disability related to service is not shown to have caused 
or contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e), 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in September 2003 complied with the specific 
notification requirements of Quartuccio (identifying evidence 
to substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording her an opportunity 
to submit all pertinent evidence pertaining to the claim that 
she may have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, a VA examination report, and non-VA medical 
treatment records.  The appellant has not identified any 
additional evidence pertinent to the claim, which is not 
already of record, and there are no available additional 
records to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
that the claim is granted.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, as 
the Board concludes below that the appellant's claim is 
denied as a matter of law, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The appellant is advancing the claim as the veteran's 
surviving spouse.  She claims that the veteran's diagnosis of 
type II diabetes mellitus caused or contributed to cause the 
veteran's death.  The Certificate of Death lists the 
immediate cause of death as multi-organ failure due to 
biphenotypic leukemia, and biphenotypic leukemia.  Other 
significant conditions contributing to death included adult-
onset diabetes, hypertension, reflux disease, and obesity.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be established 
for disease initially diagnosed after discharge from service 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including malignant tumors, 
diabetes mellitus and hypertension, which become manifest to 
a compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Presumptive service connection may also be granted for 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.307(a).  Service connection may be 
granted for type II diabetes mellitus associated with 
exposure to certain herbicide agents if the disease becomes 
manifest to a degree of 10 percent or more at any time after 
service.  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 shall be presumed to have been exposed to an 
herbicide agent.  See 38 C.F.R. §§3.307 (a)(6)(iii), 3.309 
(2005).  

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or 
contributory cause of death.  Service connection for the 
cause of the veteran's death may be granted when a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).  

Service medical records are negative for any findings of 
leukemia, hypertension, diabetes mellitus or obesity.  His 
May 1974 service discharge examination revealed that all 
systems were normal.  The veteran reported that he was in 
good health.

The post-service medical records associated with the claims 
file include medical records from Lakes Regional General 
Hospital (LRGH), dated from August 1992 to May 2003; medical 
reports from Laconia Cardiology, P.A., dated in November and 
December1994; medical treatment records from G. M. McCarthy, 
M.D., dated from February 1991 to May 2003; medical records 
from Mary Hitchcock Memorial Hospital; Dartmouth Hitchcock 
Memorial, dated in June 2003; a medical statement from A. 
Williams, M.D., dated in November 2003.  

The Board reviewed the above-mentioned post-service medical 
records in detail.  In pertinent part, the above-mentioned 
post-service medical records show that at the time of the 
veteran's death, he was diagnosed as having adult-onset 
diabetes mellitus, obesity, hypertension, and gastric-
esophageal reflux disease.  The brief clinical abstract 
contained in the  July 2003 Report of Death from Mary 
Hitchcock Memorial Hospital indicates that some days prior to 
the veteran's death he was admitted for further work-up and 
management of his acute biphenotypic leukemia and he 
initiated chemotherapy on July 5, 2006.  It is noted that 
over the course of the hospital admission, he developed a 
line infection.  As time passed, the veteran also developed 
increased abdominal pain and liver disease, most likely 
therapy induced.  On the day of death, he developed liver 
failure, renal failure and significant ileus.  

On VA examination, dated in February 2004, the examiner 
stated that the veteran's claims file was reviewed and that 
the purpose of the review was to offer a medical opinion.  A 
detailed report of the veteran's medical history, immediately 
preceding his death, was provided.  The examiner opined that 
diabetes mellitus did not contribute substantially of 
materially to the veteran's death, that there is no 
substantial link found between diabetes and the diagnosis of 
biphenotypic leukemia; and that although the veteran had 
multiple other medical problems, type II diabetes mellitus 
did not solely cause debilitating effects and general 
impairment of the veteran's health, which would render him 
less capable of resisting the effects of other diseases or 
injury.  

As previously noted, the veteran died due to leukemia.  
Service medical records are negative for a diagnosis of 
leukemia.  Leukemia was diagnosed several years following the 
veteran's discharge from service.  The appellant does not 
contend that this disease was incurred in service and there 
is no medical evidence linking this fatal disease to service.  
As leukemia was diagnosed several years following the 
veteran's discharge from service, service incurrence cannot 
be presumed.  38 C.F.R. § 3.307, 3.309.  Since there is no 
evidence linking leukemia to service, service connection for 
the cause of the veteran's death cannot be based on this 
disease.

The death certificate list several diseases as other 
significant conditions.  These diseases include adult onset 
diabetes mellitus, hypertension, reflux disease and obesity.  
The only disease which can be linked to service is the 
veteran's adult onset diabetes mellitus.  Since the veteran 
served in Vietnam, he is presumed to have been exposed to 
Agent Orange.  Diabetes Mellitus, type II is a disease 
subject to presumptive service connection based on exposure 
to Agent Orange.  The question now becomes whether Diabetes 
Mellitus, Type II caused or contribute to cause the veteran's 
death.  There is one opinion on file which answers this 
question.  In February 2004, a VA physician opined that 
diabetes did not contribute substantially or materially to 
the veteran's death.  The physician stated that there was no 
substantial link found between diabetes and biphenotypic 
leukemia, which the veteran had.  The physician also stated 
that although the veteran had multiple other medical 
problems, including his uncontrolled type II diabetes, by 
itself, the diabetes did not solely cause debilitating 
effects and general impairment of the veteran's health that 
would render him less capable of resisting the effects of 
other diseases or injury.  The Board finds that this opinion 
is probative, as it was based on a complete review of the 
claims file and there is no evidence of record contradicting 
this opinion.  Given the foregoing, it cannot be concluded 
that the service-related diabetes mellitus caused or 
contributed to cause the veteran's death.

With respect to the other significant diseases listed, 
hypertension, reflux disease, and obesity, the Board notes 
that service medical records are negative for these 
conditions.  These conditions were diagnosed several years 
following the veteran's discharge from service and there is 
no evidence linking them to service.  As hypertension was not 
diagnosed within one year following the veteran's discharge 
from service, service incurrence cannot be presumed.  In 
light of the foregoing, it cannot be concluded that the 
veteran's active military service caused hypertension, reflux 
disease, and obesity which in turn caused the veteran's 
death.

The Board does not doubt the sincerity of the appellant's 
belief that type II diabetes mellitus is related to the 
veteran's period of active service and that the disease was 
the cause of the veteran's death.  However, as a layman 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Given the above, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


